Conviction for burglary; punishment, two years in the penitentiary.
The State introduced two witnesses, each of whom admitted that he was a principal and participant in the burglary here charged against appellant, and each detailed at length the manner and circumstances of the burglary. The trial court in his charge instructed the jury as a matter of law that these two witnesses were accomplices.
Aside from the two witnesses mentioned the State introduced the owner of the alleged burglarized house, who testified to its burglarious entry and that his property was taken without his consent, etc. The State also introduced detective Flint, who said that he recovered some of the stolen merchandise in San Antonio and some of it from witness Metaxes in Corpus Christi. He also said he arrested appellant and the other parties implicated. He did not claim to have found any of the property in possession of appellant, nor did he claim appellant to have made any criminating statement in connection with the case. The State introduced Metaxes who said he bought the cigars and chewing gum from one of the accomplice witnesses above referred to, and that there were two other parties with him at the time, neither of whom witness could recognize or identify because it was in the nighttime and dark. The record is wholly devoid of any testimony corroborating that of the accomplices. For this reason the judgment must be reversed and the cause remanded, and it is accordingly so ordered.
Reversed and remanded.